DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 and 32-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 14-20 and 32-36 recite a “machine-readable medium”, which typically covers both transitory and non-transitory medium.  Transitory medium including carrier waves or communication media are viewed as physical characteristics of a form or energy, such a frequency, voltage, or the strength of a magnetic field, defined energy or magnetism, per se, and as such are non-statutory natural phenomena.  O’Reilly, 56 U.S. (15 How.) at 112-14.  Moreover, it does not appear that the claims reciting the signal are encoded with functional descriptive material that fall within any of the categories of the patentable subject matter set forth in § 101.
The original specification only indicates that a “computer-readable storage medium is a non-transitory computer-readable medium” in at least one embodiment (SPEC. paragraph 81).  However, there is no mention of a “machine-readable medium” in the original specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-9, 14, 21, 26-28, and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sedai et al. (USPG 2021/0216825, hereinafter referred to as Sedai).

Regarding claim 1, Sedai discloses a processor, comprising: one or more circuits (figures 1-3, system to train NN) to train one or more neural networks to select a label from one or more labels available for a training image, wherein the selected label and the training image is to train the one or more neural networks (paragraphs 13-16, teacher NN was trained to pick labels and images to train student NN; also see figures 1-2).  

Regarding claim 4, Sedai further discloses the processor of claim 1, wherein the one or more labels are generated by different algorithm-based labelers (paragraphs 13-16, teacher NN is different from the student NN; also see figures 1-2). 

Regarding claim 7, Sedai further discloses the processor of claim 1, wherein the one or more neural networks uses the selected label and the training image to perform one or more image classification tasks (figures 1-2, main purpose the NNs in this reference is to classify images; within scope of reference).  

Regarding claim 8, Sedai discloses a system, comprising: one or more computers having one or more processors to train one or more neural networks to select labels to be used while training the one or more neural networks (paragraphs 13-16, teacher NN was trained to pick labels and images to train student NN; also see figures 1-3).  

Regarding claim 9, Sedai further discloses the system of claim 8, wherein training the one or more neural networks further comprises the one or more processors to: provide a plurality of images associated with the labels to the one or more neural networks (figure 1, steps 110-120, providing labeled images to train teacher NN); and select the labels for an image of the plurality of images to train the one or more neural networks (figure 1, steps 130-150, using the teacher NN to select labels to train student NN; also see paragraphs 13-16).  

Regarding claim 14, Sedai discloses a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to train one or more neural networks to select labels to be used while training the one or more neural networks (paragraphs 13-16, teacher NN was trained to pick labels and images to train student NN; also see figures 1-3).  

Regarding claim 21, Sedai discloses a processor, comprising: one or more circuits to use a neural network to infer information, wherein the neural network is trained by selecting labels to be used while training the neural network (paragraphs 13-16, teacher NN was trained to pick labels and images to train student NN; also see figures 1-3).  

Regarding claim 26, Sedai further discloses the processor of claim 21, wherein the neural network is trained by selecting labels to be used while simultaneously training the neural network to classify training images and associated labels (paragraphs 13-16, teacher NN was trained to pick labels and images to train student NN; also see figures 1-3).    

Regarding claim 27, Sedai discloses a system, comprising: 205one or more computers having one or more processors to use a neural network to infer information, wherein the neural network is trained by selecting labels to be used while training the neural network (paragraphs 13-16, teacher NN was trained to pick labels and images to train student NN; also see figures 1-3).  

Regarding claim 28, Sedai further discloses the system of claim 27, further comprising one or more computers having one or more processors to train the neural network to select labels while simultaneously training the neural network to classify training images (paragraphs 13-16, teacher NN was trained to pick labels and images to train student NN; also see figures 1-3).  

Regarding claim 32, Sedai discloses a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to use a neural network to infer information, wherein the neural network is trained by selecting labels to be used while training the neural network (paragraphs 13-16, teacher NN was trained to pick labels and images to train student NN; also see figures 1-3).    

Regarding claim 33, Sedai further disclose the machine-readable medium of claim 32, wherein training the neural network further causes the one or more processors to: use training data, received as input to the neural network, comprising a plurality of labels available for a plurality of training images to determine labels for a training image; and 206use the labels for the training image to update parameters of the neural network (paragraphs 13-16, teacher NN was trained to pick labels and images to train student NN; also see figures 1-3).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sedai in view of Fukuda et al. (USPG 2020/0034702, hereinafter referred to as Fukuda).

Regarding claim 5, Sedai fails to explicitly disclose, however, Fukuda teaches the processor of claim 1, where the one or more circuits are further to: perform a comparison of an output of the one or more neural networks being trained with labels with the one or more labels (paragraphs 56-57, comparing soft label output produced by the student NN with that of teacher NN); and select the label based at least in part on the comparison (paragraphs 61-62, selecting labels based on comparison).  
Since Sedai and Fukuda are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of comparing output of student NN with input in order to select label.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 6, Sedai further disclose the processor of claim 1, wherein the output is compared through one or more binary cross entropy (BCE) loss functions (paragraph 19, employing confidence-weighted cross entropy loss unction).

Regarding claim 34, Sedai fails to explicitly disclose, however, Fukuda teaches the machine-readable medium of claim 33, wherein parameters of the neural network is updated based on results from performing a comparison of the labels with an output of the neural network (paragraphs 56-57, comparing soft label output produced by the student NN with that of teacher NN and “… adjusting a plurality of weights in the student neural network based on the comparison”).  
Since Sedai and Fukuda are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of adjusting weights in the student NN based on a comparison of the output of student NN with the input.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 13 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sedai in view of McKinney et al. (USPG 2021/0065859, hereinafter referred to as McKinney).

Regarding claims 13 and 35-36, Sedai fails to explicitly disclose, however, McKinney teaches wherein the labels are generated by different natural language processing (NLP) algorithms executed by different computing resources (abstract section, using NLP as NN to generate labels); wherein the training data comprising a plurality of labels for a plurality of images is extracted from text reports accompanying each training image of the plurality of images (abstract section, using NLP as NN to generate labels); and wherein text reports accompanying each training image of the plurality of images are generated by one or more natural-language processing (NLP) algorithms performed by different computing resources (abstract section, using NLP as NN to generate labels).
Since Sedai and McKinney are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using NLP as NN to generate labels on input data.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 2-3, 10-12, 15-20, 22-25, and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oh et al. (USPG 2019/0034764) teach a teach-student NN that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656